Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Miguel                                                           Jennifer
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        A.                                                               J.
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Cota                                                             Cota
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       FKA Jennifer Jaimy Camarena
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-4501                                                      xxx-xx-9715
     Individual Taxpayer
     Identification number
     (ITIN)




                Case 2:19-bk-14167-PS
Official Form 101
                                          Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                               Desc      page 1
                                           Main Document                  Page 1 of 99
Debtor 1   Miguel A. Cota
Debtor 2   Jennifer J. Cota                                                                          Case number (if known)




                                 About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                             Business name(s)
     doing business as names

                                 EINs                                                         EINs




5.   Where you live                                                                           If Debtor 2 lives at a different address:

                                 53 E. Horseshoe Avenue
                                 Gilbert, AZ 85296
                                 Number, Street, City, State & ZIP Code                       Number, Street, City, State & ZIP Code

                                 Maricopa
                                 County                                                       County

                                 If your mailing address is different from the one            If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any    in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                      mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code             Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                   Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,           Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any              have lived in this district longer than in any other
                                        other district.                                               district.

                                        I have another reason.                                        I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                              Explain. (See 28 U.S.C. § 1408.)




                Case 2:19-bk-14167-PS
Official Form 101
                                          Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                          Desc         page 2
                                           Main Document                  Page 2 of 99
Debtor 1    Miguel A. Cota
Debtor 2    Jennifer J. Cota                                                                              Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?
                                                         No. Go to line 12.
                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                         this bankruptcy petition.




               Case 2:19-bk-14167-PS
Official Form 101
                                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                             Desc         page 3
                                          Main Document                  Page 3 of 99
Debtor 1    Miguel A. Cota
Debtor 2    Jennifer J. Cota                                                                               Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
     If you have more than one                 Number, Street, City, State & ZIP Code
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




                Case 2:19-bk-14167-PS
Official Form 101
                                          Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                           Desc        page 4
                                           Main Document                  Page 4 of 99
Debtor 1    Miguel A. Cota
Debtor 2    Jennifer J. Cota                                                                           Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




                Case 2:19-bk-14167-PS
Official Form 101
                                          Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41
                                  Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc         page 5
                                           Main Document                  Page 5 of 99
Debtor 1    Miguel A. Cota
Debtor 2    Jennifer J. Cota                                                                              Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.      Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                              individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.      Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.      State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.    I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.   I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                      are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you                                                            5001-10,000                                   50,001-100,000
    owe?                            50-99
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to         $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Miguel A. Cota                                                /s/ Jennifer J. Cota
                                 Miguel A. Cota                                                    Jennifer J. Cota
                                 Signature of Debtor 1                                             Signature of Debtor 2


                                 Email Address of Debtor 1                                         Email Address of Debtor 2

                                 Executed on     November 6, 2019                                  Executed on     November 6, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY
               Case 2:19-bk-14167-PS
Official Form 101
                                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                                Desc        page 6
                                          Main Document                  Page 6 of 99
Debtor 1   Miguel A. Cota
Debtor 2   Jennifer J. Cota                                                                               Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Shawn L. Stone                                                 Date         November 6, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Shawn L. Stone 23558
                                Printed name

                                Stone Law Group, PLC
                                Firm name

                                3030 N. 3rd Street, Suite 200
                                Phoenix, AZ 85012
                                Number, Street, City, State & ZIP Code

                                Contact phone     (602) 264-0500                             Email address         slstone@stonelawaz.com
                                23558 AZ
                                Bar number & State




               Case 2:19-bk-14167-PS
Official Form 101
                                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41
                                 Voluntary Petition for Individuals Filing for Bankruptcy
                                                                                                                                            Desc         page 7
                                          Main Document                  Page 7 of 99
                                               Certificate Number: 15317-AZ-CC-033525977


                                                             15317-AZ-CC-033525977




                    CERTIFICATE OF COUNSELING

I CERTIFY that on October 8, 2019, at 3:41 o'clock PM PDT, Jennifer J Cota
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
 111 to provide credit counseling in the District of Arizona, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   October 8, 2019                        By:      /s/Jerico Dable


                                               Name: Jerico Dable


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


Case 2:19-bk-14167-PS        Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41              Desc
                             Main Document     Page 8 of 99
                                               Certificate Number: 15317-AZ-CC-033525946


                                                             15317-AZ-CC-033525946




                    CERTIFICATE OF COUNSELING

I CERTIFY that on October 8, 2019, at 3:33 o'clock PM PDT, Miguel A Cota
received from Access Counseling, Inc., an agency approved pursuant to 11 U.S.C.
 111 to provide credit counseling in the District of Arizona, an individual [or
group] briefing that complied with the provisions of 11 U.S.C. 109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   October 8, 2019                        By:      /s/Jerico Dable


                                               Name: Jerico Dable


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).


Case 2:19-bk-14167-PS        Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41              Desc
                             Main Document     Page 9 of 99
 Fill in this information to identify your case:

 Debtor 1                   Miguel A. Cota
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Jennifer J. Cota
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                                       Check if this is an
                                                                                                                                                                  amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                 Your assets
                                                                                                                                                                 Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................   $             325,907.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................        $              56,267.35

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................   $             382,174.35

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                    $             319,588.84

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                          $                  432.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                            $             512,840.72


                                                                                                                                     Your total liabilities $               832,861.56


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................             $                4,716.32

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                         $                5,303.54

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                     Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                              Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                       Desc
                                                                    Main Document    Page 10 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                           Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                            $        7,646.88


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $             432.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $                0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                0.00

       9d. Student loans. (Copy line 6f.)                                                                 $               91.54

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 523.54




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                         Desc
                                                               Main Document    Page 11 of 99
 Fill in this information to identify your case and this filing:

 Debtor 1                    Miguel A. Cota
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Jennifer J. Cota
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF ARIZONA

 Case number                                                                                                                                                     Check if this is an
                                                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        53 E. Horseshoe Avenue                                                         Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the      Current value of the
        Gilbert                           AZ        85296                              Land                                       entire property?          portion you own?
        City                              State              ZIP Code                  Investment property                               $325,907.00                $325,907.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
                                                                                       Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Market Value Obtained from Zillow.com


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                      $325,907.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                                    Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                         Desc
                                                                          Main Document    Page 12 of 99
 Debtor 1        Miguel A. Cota
 Debtor 2        Jennifer J. Cota                                                                                   Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:     Jeep                                        Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:    Grand Cherokee                                    Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:     2011                                              Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:    150,000                             Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Market Value Obtained from
         KBB.com                                                     Check if this is community property                                $9,461.00                  $9,461.00
         Location: 53 E. Horseshoe                                   (see instructions)
         Avenue, Gilbert AZ 85296


  3.2    Make:       Nissan                                    Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Altima                                          Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2017                                            Debtor 2 only
                                                                                                                              Current value of the      Current value of the
         Approximate mileage:                  24,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Market Value Obtained from
         KBB.com                                                     Check if this is community property                              $16,429.00                 $16,429.00
         Location: 53 E. Horseshoe                                   (see instructions)
         Avenue, Gilbert AZ 85296


4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                 $25,890.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Furniture, Kitchenware, Household Goods
                                    Location: 53 E. Horseshoe Avenue, Gilbert AZ 85296                                                                              $3,500.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    2 TVs, Laptop, DVD Player, 2 Cell Phones
                                    Location: 53 E. Horseshoe Avenue, Gilbert AZ 85296                                                                              $1,800.00


Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                               Desc
                                                               Main Document    Page 13 of 99
 Debtor 1       Miguel A. Cota
 Debtor 2       Jennifer J. Cota                                                                    Case number (if known)

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                    Clothing
                                    Location: 53 E. Horseshoe Avenue, Gilbert AZ 85296                                                             $900.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                    2 Wedding Rings
                                    Location: 53 E. Horseshoe Avenue, Gilbert AZ 85296                                                           $2,000.00


                                    Costume Jewelry
                                    Location: 53 E. Horseshoe Avenue, Gilbert AZ 85296                                                             $100.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                    5 Dogs
                                    Location: 53 E. Horseshoe Avenue, Gilbert AZ 85296                                                             $500.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                       $8,800.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                       Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.



Official Form 106A/B                                                 Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                             Desc
                                                               Main Document    Page 14 of 99
 Debtor 1         Miguel A. Cota
 Debtor 2         Jennifer J. Cota                                                                                                  Case number (if known)

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                       Cash on Hand                      $0.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Navy Federal Credit Union Account No. 0924
                                              17.1.       Checking                                4375                                                               $494.78


                                                                                                  Navy Federal Credit Union Account No. 0924
                                              17.2.       Savings                                 8567                                                                   $0.00


                                                          Health Savings                          PayFlex Systems USA, Inc. Health Savings
                                              17.3.       Account                                 Account                                                            $351.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                                  Institution name:

                                              401(k)                                              Employer-sponsored Retirement Savings
                                                                                                  Plan
                                                                                                  Not property of the bankruptcy estate. For
                                                                                                  informational purposes only.                                   $16,387.57


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                                                Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............              Issuer name and description.
Official Form 106A/B                                                                       Schedule A/B: Property                                                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy

               Case 2:19-bk-14167-PS                                          Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                 Desc
                                                                              Main Document    Page 15 of 99
 Debtor 1        Miguel A. Cota
 Debtor 2        Jennifer J. Cota                                                                        Case number (if known)


24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                      Current value of the
                                                                                                                                     portion you own?
                                                                                                                                     Do not deduct secured
                                                                                                                                     claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         Anticipated/Estimated 2019 Tax Refund                 Federal & State                    $4,344.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                  Beneficiary:                          Surrender or refund
                                                                                                                                      value:

                                         Employer-Sponsored Life Insurance
                                         Policy                                                 Jennifer Cota, 2 Minor
                                         $80,000 Benefit; No Cash Value                         Children                                                $0.00


                                         Employer-Sponsored Life Insurance
                                         Policy                                                 Jennifer Cota, 2 Minor
                                         $81,000 Benefit; No Cash Value                         Children                                                $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                              Desc
                                                               Main Document    Page 16 of 99
 Debtor 1        Miguel A. Cota
 Debtor 2        Jennifer J. Cota                                                                                                Case number (if known)


                                             Employer-Sponsored Life Insurance
                                             Policy                                                                   Jennifer Cota, 2 Minor
                                             $162,000 Benefit; No Cash Value                                          Children                                             $0.00


                                             Homeowners Insurance                                                     Self                                                 $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................   $21,577.35


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                             $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               Case 2:19-bk-14167-PS                                Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                             Desc
                                                                    Main Document    Page 17 of 99
 Debtor 1         Miguel A. Cota
 Debtor 2         Jennifer J. Cota                                                                                                      Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................          $325,907.00
 56. Part 2: Total vehicles, line 5                                                                           $25,890.00
 57. Part 3: Total personal and household items, line 15                                                       $8,800.00
 58. Part 4: Total financial assets, line 36                                                                  $21,577.35
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $56,267.35              Copy personal property total       $56,267.35

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $382,174.35




Official Form 106A/B                                                               Schedule A/B: Property                                                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy

               Case 2:19-bk-14167-PS                                   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                Desc
                                                                       Main Document    Page 18 of 99
 Fill in this information to identify your case:

 Debtor 1                Miguel A. Cota
                         First Name                         Middle Name                 Last Name

 Debtor 2                Jennifer J. Cota
 (Spouse if, filing)     First Name                         Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      2011 Jeep Grand Cherokee 150,000                                $9,461.00                                  $6,000.00     Ariz. Rev. Stat. § 33-1125(8)
      miles
      Market Value Obtained from                                                           100% of fair market value, up to
      KBB.com                                                                              any applicable statutory limit
      Location: 53 E. Horseshoe Avenue,
      Gilbert AZ 85296
      Line from Schedule A/B: 3.1

      2017 Nissan Altima 24,000 miles                                $16,429.00                                  $6,000.00     Ariz. Rev. Stat. § 33-1125(8)
      Market Value Obtained from
      KBB.com                                                                              100% of fair market value, up to
      Location: 53 E. Horseshoe Avenue,                                                    any applicable statutory limit
      Gilbert AZ 85296
      Line from Schedule A/B: 3.2

      Furniture, Kitchenware, Household                               $3,500.00                                  $3,500.00     Ariz. Rev. Stat. § 33-1123
      Goods
      Location: 53 E. Horseshoe Avenue,                                                    100% of fair market value, up to
      Gilbert AZ 85296                                                                     any applicable statutory limit
      Line from Schedule A/B: 6.1

      2 TVs, Laptop, DVD Player, 2 Cell                               $1,800.00                                  $1,800.00     Ariz. Rev. Stat. § 33-1123
      Phones
      Location: 53 E. Horseshoe Avenue,                                                    100% of fair market value, up to
      Gilbert AZ 85296                                                                     any applicable statutory limit
      Line from Schedule A/B: 7.1


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                    Desc
                                                               Main Document    Page 19 of 99
 Debtor 1    Miguel A. Cota
 Debtor 2    Jennifer J. Cota                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Clothing                                                            $900.00                                   $900.00        Ariz. Rev. Stat. § 33-1125(1)
     Location: 53 E. Horseshoe Avenue,
     Gilbert AZ 85296                                                                      100% of fair market value, up to
     Line from Schedule A/B: 11.1                                                          any applicable statutory limit

     2 Wedding Rings                                                  $2,000.00                                  $2,000.00        Ariz. Rev. Stat. § 33-1125(4)
     Location: 53 E. Horseshoe Avenue,
     Gilbert AZ 85296                                                                      100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Costume Jewelry                                                     $100.00                                   $100.00        Ariz. Rev. Stat. § 33-1125(1)
     Location: 53 E. Horseshoe Avenue,
     Gilbert AZ 85296                                                                      100% of fair market value, up to
     Line from Schedule A/B: 12.2                                                          any applicable statutory limit

     5 Dogs                                                              $500.00                                   $500.00        Ariz. Rev. Stat. § 33-1125(11)
     Location: 53 E. Horseshoe Avenue,
     Gilbert AZ 85296                                                                      100% of fair market value, up to
     Line from Schedule A/B: 13.1                                                          any applicable statutory limit

     Checking: Navy Federal Credit Union                                 $494.78                                   $600.00        Ariz. Rev. Stat. § 33-1126(A)(9)
     Account No. 0924 4375
     Line from Schedule A/B: 17.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Health Savings Account: PayFlex                                     $351.00                                   $351.00        Ariz. Rev. Stat. § 33-1126(A)(4)
     Systems USA, Inc. Health Savings
     Account                                                                               100% of fair market value, up to
     Line from Schedule A/B: 17.3                                                          any applicable statutory limit

     401(k): Employer-sponsored                                      $16,387.57                                $16,387.57         Ariz. Rev. Stat. § 33-1126(B)
     Retirement Savings Plan
     Not property of the bankruptcy                                                        100% of fair market value, up to
     estate. For informational purposes                                                    any applicable statutory limit
     only.
     Line from Schedule A/B: 21.1

     401(k): Employer-sponsored                                      $16,387.57                                $16,387.57         11 U.S.C. § 522(b)(3)(C)
     Retirement Savings Plan
     Not property of the bankruptcy                                                        100% of fair market value, up to
     estate. For informational purposes                                                    any applicable statutory limit
     only.
     Line from Schedule A/B: 21.1

     Employer-Sponsored Life Insurance                                      $0.00                                     $0.00       Ariz. Rev. Stat. § 20-1131
     Policy
     $80,000 Benefit; No Cash Value                                                        100% of fair market value, up to
     Beneficiary: Jennifer Cota, 2 Minor                                                   any applicable statutory limit
     Children
     Line from Schedule A/B: 31.1

     Employer-Sponsored Life Insurance                                      $0.00                                     $0.00       Ariz. Rev. Stat. § 20-1131
     Policy
     $81,000 Benefit; No Cash Value                                                        100% of fair market value, up to
     Beneficiary: Jennifer Cota, 2 Minor                                                   any applicable statutory limit
     Children
     Line from Schedule A/B: 31.2



Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                       Desc
                                                               Main Document    Page 20 of 99
 Debtor 1    Miguel A. Cota
 Debtor 2    Jennifer J. Cota                                                                            Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Employer-Sponsored Life Insurance                                      $0.00                                     $0.00       Ariz. Rev. Stat. § 20-1131
     Policy
     $162,000 Benefit; No Cash Value                                                       100% of fair market value, up to
     Beneficiary: Jennifer Cota, 2 Minor                                                   any applicable statutory limit
     Children
     Line from Schedule A/B: 31.3


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                       Desc
                                                               Main Document    Page 21 of 99
 Fill in this information to identify your case:

 Debtor 1                   Miguel A. Cota
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Jennifer J. Cota
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Capital One Auto Finance                 Describe the property that secures the claim:                 $22,944.00               $16,429.00            $6,515.00
         Creditor's Name                          2017 Nissan Altima 24,000 miles
                                                  Market Value Obtained from
                                                  KBB.com
                                                  Location: 53 E. Horseshoe Avenue,
                                                  Gilbert AZ 85296
                                                  As of the date you file, the claim is: Check all that
         Credit Bureau Dispute                    apply.
         Plano, TX 75025                              Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
     Debtor 2 only                                     car loan)

       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
                                 12/17 Last
                                 Active
 Date debt was incurred          8/23/19                   Last 4 digits of account number        1001




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                            Desc
                                                               Main Document    Page 22 of 99
 Debtor 1 Miguel A. Cota                                                                                      Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Jennifer J. Cota
               First Name                  Middle Name                      Last Name


         Flagship Credit
 2.2                                                                                                                 $15,228.00        $9,461.00        $5,767.00
         Acceptance                                 Describe the property that secures the claim:
         Creditor's Name                            2011 Jeep Grand Cherokee 150,000
                                                    miles
                                                    Market Value Obtained from
                                                    KBB.com
                                                    Location: 53 E. Horseshoe Avenue,
                                                    Gilbert AZ 85296
                                                    As of the date you file, the claim is: Check all that
         Po Box 3807                                apply.
         Coppell, TX 75019                               Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 12/14 Last
                                 Active
 Date debt was incurred          9/06/19                     Last 4 digits of account number         1001


 2.3     LoanCare LLC                               Describe the property that secures the claim:                   $277,415.00           $0.00      $277,415.00
         Creditor's Name                            VA Real Estate Mortgage

                                                    As of the date you file, the claim is: Check all that
         3637 Sentara Way                           apply.
         Virginia Beach, VA 23452                        Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
                                                          car loan)
    Debtor 2 only
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 01/18 Last
                                 Active
 Date debt was incurred          5/09/19                     Last 4 digits of account number         2350




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy

               Case 2:19-bk-14167-PS                             Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                    Desc
                                                                 Main Document    Page 23 of 99
 Debtor 1 Miguel A. Cota                                                                                      Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Jennifer J. Cota
               First Name                  Middle Name                      Last Name


 2.4     Voya                                       Describe the property that secures the claim:                      $4,001.84                $16,387.57                   $0.00
         Creditor's Name                            401(k): Employer-sponsored
                                                    Retirement Savings Plan
                                                    Not property of the bankruptcy
                                                    estate. For informational purposes
         P.o. Box 24747                             only.
                                                    As of the date you file, the claim is: Check all that
         Jacksonville, FL                           apply.
         32241-4747                                      Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

 Date debt was incurred          12/31/2018                  Last 4 digits of account number




   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $319,588.84
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $319,588.84

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Capital One
          Po Box 60511                                                                                Last 4 digits of account number
          City Of Industry, CA 91716-0511

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.1
          Capital One Auto Finance
          Attn: Bankruptcy                                                                            Last 4 digits of account number
          Po Box 30285
          Salt Lake City, UT 84130

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Flagship Credit Acceptance
          Po Box 965                                                                                  Last 4 digits of account number
          Chadds Ford, PA 19317

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.2
          Flagship Credit Acceptance Llc
          P.o. Box 965                                                                                Last 4 digits of account number
          Chadds Ford, PA 19317

          Name, Number, Street, City, State & Zip Code                                                On which line in Part 1 did you enter the creditor?   2.3
          LoanCare LLC
          Attn: Consumer Solutions Dept                                                               Last 4 digits of account number
          Po Box 8068
          Virginia Beach, VA 23450

Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                     page 3 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy

               Case 2:19-bk-14167-PS                             Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                   Desc
                                                                 Main Document    Page 24 of 99
 Debtor 1 Miguel A. Cota                                                                Case number (if known)
              First Name                Middle Name                  Last Name
 Debtor 2 Jennifer J. Cota
              First Name                Middle Name                  Last Name




Official Form 106D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 4 of 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41       Desc
                                                               Main Document    Page 25 of 99
 Fill in this information to identify your case:

 Debtor 1                     Miguel A. Cota
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Jennifer J. Cota
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim          Priority               Nonpriority
                                                                                                                                             amount                 amount
 2.1          Az Des Child Support                                   Last 4 digits of account number       1000                 $432.00                   $0.00               $432.00
              Priority Creditor's Name
                                                                                                           Opened 3/29/13 Last
              Po Box 40458                                           When was the debt incurred?           Active 10/04/19
              Phoenix, AZ 85012
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations
              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Child Support


 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              41470                                                Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                      Desc
                                                               Main Document    Page 26 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.1      Acacia Anesthesia Pllc                                     Last 4 digits of account number                                                         $1,418.00
          Nonpriority Creditor's Name
          1500 S Dobson Rd                                           When was the debt incurred?           03/27/2017
          Ste 203
          Mesa, AZ 85202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2      Alan Chang                                                 Last 4 digits of account number                                                             $15.26
          Nonpriority Creditor's Name
          120 S Val Vista Dr                                         When was the debt incurred?           01/26/2018
          Gilbert, AZ 85296
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.3      Albert Chen                                                Last 4 digits of account number                                                             $62.43
          Nonpriority Creditor's Name
          1920 North Higley Road, Suite 306                          When was the debt incurred?           08/6/2019
          Gilbert, AZ 85234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Banner Surgeon




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 27 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.4      AMCOL Systems, Inc.                                        Last 4 digits of account number       1636                                              $3,523.00
          Nonpriority Creditor's Name
          Po Box 21625                                               When was the debt incurred?           Opened 06/17
          Columbia, SC 29221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney First Choice
              Yes                                                       Other. Specify   Emergency Room


 4.5      AMCOL Systems, Inc.                                        Last 4 digits of account number       2169                                                 $425.00
          Nonpriority Creditor's Name
          Po Box 21625                                               When was the debt incurred?           Opened 06/17
          Columbia, SC 29221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney First Choice
              Yes                                                       Other. Specify   Emergency Room


 4.6      AMCOL Systems, Inc.                                        Last 4 digits of account number       4762                                                 $410.00
          Nonpriority Creditor's Name
          Po Box 21625                                               When was the debt incurred?           Opened 03/17
          Columbia, SC 29221
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney First Choice
              Yes                                                       Other. Specify   Emergency Room




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 3 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 28 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.7      Andrew Miller (Banner)                                     Last 4 digits of account number                                                         $4,472.00
          Nonpriority Creditor's Name
          1441 N 12Th St Fl 3                                        When was the debt incurred?           01/29/2017
          Phoenix, AZ 85006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Banner University Medical Oral Surgery


          Andrew Villa/New Horizon Women's
 4.8      Care                                                       Last 4 digits of account number                                                             $65.25
          Nonpriority Creditor's Name
          1950 W. Frye Rd                                            When was the debt incurred?           02/8/2017
          Chandler, AZ 85224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   New Horizon Women's Care


 4.9      Arizona Surgical Specialists Center                        Last 4 digits of account number                                                         $3,279.50
          Nonpriority Creditor's Name
          1984 E Baseline Rd                                         When was the debt incurred?           12/23/2017
          Tempe, AZ 85283
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Surgery Fill




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 4 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 29 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.1
 0        Arrowhead Consultants Inc                                  Last 4 digits of account number       2141                                                 $309.00
          Nonpriority Creditor's Name
          Po Box 83087                                               When was the debt incurred?           Opened 09/17
          Phoenix, AZ 85071
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Valley Anesthesiology
              Yes                                                       Other. Specify   Consulta


 4.1
 1        Banner Desert Medical Center                               Last 4 digits of account number                                                       $55,434.90
          Nonpriority Creditor's Name
          1400 S Dobson Rd                                           When was the debt incurred?           03/27/2017
          Mesa, AZ 85202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 2        Banner Gateway Medical Center                              Last 4 digits of account number                                                         $2,495.40
          Nonpriority Creditor's Name
          1900 N Higley Rd                                           When was the debt incurred?           08/6/2019
          Gilbert, AZ 85234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Surgery




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 30 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.1
 3        Banner University Medical Center                           Last 4 digits of account number                                                         $1,505.53
          Nonpriority Creditor's Name
          1111 E Mcdowell Rd                                         When was the debt incurred?           01/27/2017
          Phoenix, AZ 85006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Oral Surgery


 4.1
 4        Beaufort Memorial Hospital                                 Last 4 digits of account number       270R                                            $10,006.38
          Nonpriority Creditor's Name
          955 Ribaut Rd                                              When was the debt incurred?           07/19/2012
          Beaufort, SC 29902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.1
 5        Bureau Of Medical Economics                                Last 4 digits of account number       8482                                                 $250.00
          Nonpriority Creditor's Name
          326 E Coronado Rd                                          When was the debt incurred?           Opened 07/14
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney East Valley Diagnostic
              Yes                                                       Other. Specify   Imaging




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 31 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.1
 6        Bureau Of Medical Economics                                Last 4 digits of account number       9219                                                 $141.00
          Nonpriority Creditor's Name
          326 E Coronado Rd                                          When was the debt incurred?           Opened 5/26/17
          Phoenix, AZ 85004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Emergency Professional Servi


 4.1
 7        Capital One                                                Last 4 digits of account number       3928                                                 $542.00
          Nonpriority Creditor's Name
                                                                                                           Opened 08/18 Last Active
          Po Box 30281                                               When was the debt incurred?           8/23/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only
                                                                        Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 8        Cash 1                                                     Last 4 digits of account number       Ssn                                                  $400.00
          Nonpriority Creditor's Name
          725 E. Covey Lane                                          When was the debt incurred?           08/1/2019
          Suite 170
          Phoenix, AZ 85024
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Registration Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 7 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 32 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.1
 9        Cashtime                                                   Last 4 digits of account number       Ssn                                               $1,800.00
          Nonpriority Creditor's Name
          1133 W. Broadway Rd                                        When was the debt incurred?           08/1/2019
          Mesa, AZ 85210
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Registration Loan


 4.2
 0        Castle Credit Co Holdings, LLC                             Last 4 digits of account number       2223                                              $3,533.00
          Nonpriority Creditor's Name
                                                                                                           Opened 01/19 Last Active
          8420 W Bryn Mawr                                           When was the debt incurred?           8/01/19
          Chicago, IL 60631
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 1        Catherine Ho                                               Last 4 digits of account number                                                       $20,096.18
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           12/30/2018
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Wilaz Surgeon




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 8 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 33 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.2
 2        Chandler Regional                                          Last 4 digits of account number       7283                                              $2,573.26
          Nonpriority Creditor's Name
          1955 W Frye Rd                                             When was the debt incurred?           03/19/2019
          Chandler, AZ 85224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 3        Chandler Regional Hospital                                 Last 4 digits of account number       7997                                                 $190.70
          Nonpriority Creditor's Name
          1955 W Frye Rd                                             When was the debt incurred?           08/5/2014
          Chandler, AZ 85224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Surgery


 4.2
 4        Chandler Regional Medical Center                           Last 4 digits of account number       2370                                                 $400.00
          Nonpriority Creditor's Name
          1955 W Frye Rd                                             When was the debt incurred?           01/11/2016
          Chandler, AZ 85224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Er




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 9 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 34 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.2
 5        Checkmate                                                  Last 4 digits of account number       Ssn                                                  $800.00
          Nonpriority Creditor's Name
          Po Box 35220                                               When was the debt incurred?           08/1/2019
          Phoenix, AZ 85069
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Registration Loan


 4.2
 6        Christopher Brooks                                         Last 4 digits of account number       3121                                                  $32.27
          Nonpriority Creditor's Name
          3200 N Hayden Rd Ste 110                                   When was the debt incurred?           11/29/2017
          Scottsdale, AZ 85251
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 7        Clin Pathology Philip Zollars                              Last 4 digits of account number       5963                                                  $88.88
          Nonpriority Creditor's Name
          Po Box 42210                                               When was the debt incurred?           12/26/2018
          Phoenix, AZ 85080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 10 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 35 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.2
 8        Coastal Carolina Orthodontics                              Last 4 digits of account number       n505                                              $1,240.50
          Nonpriority Creditor's Name
          17 Office Park Dr                                          When was the debt incurred?           12/4/2012
          Jacksonville, NC 28546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.2
 9        Collection Service Bur                                     Last 4 digits of account number       0076                                              $4,487.00
          Nonpriority Creditor's Name
          1395 N Hayden Rd                                           When was the debt incurred?           Opened 07/17
          Scottsdale, AZ 85257
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Banner University
              Yes                                                       Other. Specify   Medical Grou


 4.3
 0        Collection Service Bur                                     Last 4 digits of account number       1533                                              $1,306.00
          Nonpriority Creditor's Name
          1395 N Hayden Rd                                           When was the debt incurred?           Opened 06/17
          Scottsdale, AZ 85257
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Banner-University Med
              Yes                                                       Other. Specify   Ctr Phx




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 11 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 36 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.3
 1        Collection Service Bur                                     Last 4 digits of account number       9802                                                 $130.00
          Nonpriority Creditor's Name
          1395 N Hayden Rd                                           When was the debt incurred?           Opened 07/17
          Scottsdale, AZ 85257
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Az Banner Hospital
              Yes                                                       Other. Specify   Based Clini


 4.3
 2        David Podkameni                                            Last 4 digits of account number                                                            $484.68
          Nonpriority Creditor's Name
          1920 N Higley Rd #308                                      When was the debt incurred?           05/30/2019
          Gilbert, AZ 85234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Banner Surgeon


 4.3
 3        Dignity Health General Hospital                            Last 4 digits of account number                                                         $3,523.00
          Nonpriority Creditor's Name
          1910 S Gilbert Rd                                          When was the debt incurred?
          Mesa, AZ 85204
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Jaw




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 12 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 37 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.3
 4        Donovan Hansen                                             Last 4 digits of account number                                                            $525.00
          Nonpriority Creditor's Name
          2915 E Baseline Rd                                         When was the debt incurred?           01/27/2017
          Gilbert, AZ 85234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Desert Valley Oral Surgery, Oral Surgeon


 4.3
 5        East Valley Surgery Center Llc                             Last 4 digits of account number                                                      $326,947.50
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           05/25/2017
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Surgery


 4.3
 6        Edward Holland                                             Last 4 digits of account number                                                             $91.54
          Nonpriority Creditor's Name
          1400 N Gilbert Rd                                          When was the debt incurred?           02/24/2017
          Mesa, AZ 85234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 13 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 38 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.3
 7        Elizabeth Bochtler                                         Last 4 digits of account number                                                             $97.53
          Nonpriority Creditor's Name
          3610 N 44Th St #210                                        When was the debt incurred?           07/27/2018
          Phoenix, AZ 85018
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Sons Dr


 4.3
 8        Endocrinology Associates                                   Last 4 digits of account number       8124                                                 $170.00
          Nonpriority Creditor's Name
          3622 3Rd Ave                                               When was the debt incurred?           03/19/2012
          Phoenix, AZ 85013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Thyroid Screening


 4.3
 9        Ernest Kinchen                                             Last 4 digits of account number                                                             $50.55
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           03/20/2019
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Wilaz Tech




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 14 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 39 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.4
 0        Evdi/Banner                                                Last 4 digits of account number                                                            $250.00
          Nonpriority Creditor's Name
          665 N Gilbert Rd Ste 154,                                  When was the debt incurred?
          Gilbert, AZ 85234
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 1        Geoffrey M Schultz (Banner)                                Last 4 digits of account number                                                            $140.61
          Nonpriority Creditor's Name
          1300 N 12Th St Ste 605                                     When was the debt incurred?           01/27/2017
          Phoenix, AZ 85006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Oral Surgeon


 4.4
 2        Honor Health Medical Center                                Last 4 digits of account number       3415                                                 $105.02
          Nonpriority Creditor's Name
          Po Box 845633                                              When was the debt incurred?           08/20/2018
          Los Angeles, CA 90064
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Transfusions




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 15 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 40 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.4
 3        Honor Health Shea Medical Center                           Last 4 digits of account number       4259                                                 $157.53
          Nonpriority Creditor's Name
          Po Box 845633                                              When was the debt incurred?
          Los Angeles, CA 90084
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Transfusions


 4.4
 4        Jeffrey Tsai                                               Last 4 digits of account number                                                             $54.40
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           03/20/2019
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Wilaz Tech


 4.4
 5        John Debarros                                              Last 4 digits of account number                                                       $13,996.82
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           05/25/2017
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Surgeon




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 41 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.4
 6        Jonathan Greenfeld                                         Last 4 digits of account number                                                            $839.89
          Nonpriority Creditor's Name
          1432 S Dobson Rd                                           When was the debt incurred?           04/24/2018
          Ste 301
          Mesa, AZ 85202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 7        Joseph Werther                                             Last 4 digits of account number                                                             $47.08
          Nonpriority Creditor's Name
          1220 S Higley Rd Suite 101                                 When was the debt incurred?           11/16/2018
          Mesa, AZ 85206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.4
 8        Kae Yi                                                     Last 4 digits of account number                                                         $2,853.28
          Nonpriority Creditor's Name
          475 S Dobson Rd                                            When was the debt incurred?           06/13/2018
          Chandler, AZ 85224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Anesthesiologist




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 17 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 42 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.4
 9        Kevin Olin                                                 Last 4 digits of account number                                                            $440.00
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           03/21/2019
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Wilaz Tech


 4.5
 0        Labcorp                                                    Last 4 digits of account number       6386                                                 $981.00
          Nonpriority Creditor's Name
          Po Box 2240                                                When was the debt incurred?           03/19/2012
          Burlington, NC 27216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 1        Labcorp                                                    Last 4 digits of account number       8947                                                 $320.80
          Nonpriority Creditor's Name
          Po Box 2240                                                When was the debt incurred?           02/24/2012
          Burlington, NC 27216
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 18 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 43 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.5
 2        Marquis Diagnostic Imaging                                 Last 4 digits of account number       6831                                                 $279.04
          Nonpriority Creditor's Name
          Po Box 934692                                              When was the debt incurred?           12/14/2012
          Atlanta, GA 31193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 3        Michael Orris                                              Last 4 digits of account number                                                         $3,279.50
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           09/29/2018
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 4        Neychellefernandes (Banner)                                Last 4 digits of account number                                                             $34.38
          Nonpriority Creditor's Name
          1111 E Mcdowell Road                                       When was the debt incurred?           01/28/2017
          Phoenix, AZ 85006
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Banner Hospital Oral Surgery




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 19 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 44 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.5      Omni
 5        Financial/OmniMilitaryLoans.com                            Last 4 digits of account number       1711                                              $5,096.00
          Nonpriority Creditor's Name
                                                                                                           Opened 11/11 Last Active
          P.o. Box 53628                                             When was the debt incurred?           11/30/12
          Fayetteville, NC 28305
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Note Loan


 4.5
 6        Pathology Specialist Of Az/Ly Ma                           Last 4 digits of account number       3683                                                  $21.68
          Nonpriority Creditor's Name
          Po Box 42210                                               When was the debt incurred?           08/6/2019
          Phoenix, AZ 85080
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Surgery


 4.5
 7        Payal Patel                                                Last 4 digits of account number                                                            $367.43
          Nonpriority Creditor's Name
          8840 E Chaparral Rd                                        When was the debt incurred?           04/6/2018
          Ste 210
          Scottsdale, AZ 85250
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 20 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 45 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.5
 8        Phx Medical Supply                                         Last 4 digits of account number                                                         $1,200.00
          Nonpriority Creditor's Name
          1855 E Southern Ave                                        When was the debt incurred?           08/15/2018
          Tempe, AZ 85282
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.5
 9        Preferred Homecare                                         Last 4 digits of account number       214E                                              $1,500.00
          Nonpriority Creditor's Name
          Po Box 740751                                              When was the debt incurred?           10/1/2014
          Los Angeles, CA 90074
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify



 4.6      Progressive Medical Associates
 0        Pllc                                                       Last 4 digits of account number                                                             $58.63
          Nonpriority Creditor's Name
          1400 S Dobson Rd                                           When was the debt incurred?           12/12/2017
          Mesa, AZ 85202
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 21 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 46 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.6
 1        Receivable Management Services                             Last 4 digits of account number       7982                                                  $76.00
          Nonpriority Creditor's Name
          240 Emery Street                                           When was the debt incurred?           Opened 11/06/18
          Bethlehem, PA 18015
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   06 American Family Insurance


 4.6      Receivables Management Partners,
 2        LLC                                                        Last 4 digits of account number       8372                                                 $223.00
          Nonpriority Creditor's Name
          7524 Bosque Blvd                                           When was the debt incurred?           Opened 09/16
          Waco, TX 76712
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Clin-Path Associates
              Yes                                                       Other. Specify   P.C.


 4.6
 3        Resurgent Capital Services                                 Last 4 digits of account number       5290                                              $2,786.00
          Nonpriority Creditor's Name
          c/o Corporation Service Company                            When was the debt incurred?           Opened 08/14
          8825 N 23rd Avenue, Suite 100
          Phoenix, AZ 85021
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Factoring Company Account Springleaf
              Yes                                                       Other. Specify   Financial Services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 22 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 47 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.6
 4        Sandra Indermuhle                                          Last 4 digits of account number       0253                                                  $77.00
          Nonpriority Creditor's Name
          Po Box 96328                                               When was the debt incurred?           03/19/2019
          Oklahoma City, OK 73143
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 5        Scott Longfellow                                           Last 4 digits of account number                                                         $1,225.88
          Nonpriority Creditor's Name
          350 W Thomas Rd                                            When was the debt incurred?           12/26/2018
          Phoenix, AZ 85013
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 6        Sharon Ondreyco                                            Last 4 digits of account number       5381                                                  $59.13
          Nonpriority Creditor's Name
          Po Box 910221                                              When was the debt incurred?           08/3/2018
          Dallas, TX 75391
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 23 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 48 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.6
 7        Sheila Wong/Dmg                                            Last 4 digits of account number                                                            $137.81
          Nonpriority Creditor's Name
          840 E Mckellips Rd                                         When was the debt incurred?           02/7/2017
          Mesa, AZ 85203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 8        Shivana Naidoo/Dmg                                         Last 4 digits of account number                                                            $141.94
          Nonpriority Creditor's Name
          840 E. Mckellips Rd                                        When was the debt incurred?           02/23/2018
          Ste 110
          Mesa, AZ 85203
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.6
 9        Simonmed Imaging                                           Last 4 digits of account number       mn1A                                                  $32.83
          Nonpriority Creditor's Name
          Po Box 204165                                              When was the debt incurred?           03/19/2019
          Dallas, TX 75320
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 24 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 49 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.7
 0        Sonora Quest Diagnostics                                   Last 4 digits of account number                                                             $65.98
          Nonpriority Creditor's Name
          1275 W. Washington Street #109                             When was the debt incurred?           04/6/2018
          Tempe, AZ 85281
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 1        Sonora Quest Lab                                           Last 4 digits of account number       8157                                                  $37.90
          Nonpriority Creditor's Name
          Po Box 52880                                               When was the debt incurred?           03/6/2019
          Phoenix, AZ 85072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 2        Sonora Quest Lab                                           Last 4 digits of account number       9839                                                  $13.05
          Nonpriority Creditor's Name
          Po Box 52880                                               When was the debt incurred?           12/27/2018
          Phoenix, AZ 85072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 25 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 50 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.7
 3        Sonora Quest Lab                                           Last 4 digits of account number       0564                                                  $51.31
          Nonpriority Creditor's Name
          Po Box 52880                                               When was the debt incurred?           03/26/2019
          Phoenix, AZ 85072
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 4        Springleaf Financial/Onemain                               Last 4 digits of account number       Ssn                                               $3,132.00
          Nonpriority Creditor's Name
          601 N.W. Second Street                                     When was the debt incurred?           06/21/2012
          Evansville, IN 47708
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 5        Staci Bryson/Clin-Path Associates                          Last 4 digits of account number                                                             $21.10
          Nonpriority Creditor's Name
          1255 W Washington St                                       When was the debt incurred?           04/24/2018
          Tempe, AZ 85281
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 26 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 51 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 4.7
 6         Thomas Buddensick                                         Last 4 digits of account number                                                       $16,126.00
           Nonpriority Creditor's Name
           1855 E Southern Ave                                       When was the debt incurred?           12/30/2018
           Tempe, AZ 85282
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 7         Valley Anesthesiology Consultants                         Last 4 digits of account number                                                            $328.46
           Nonpriority Creditor's Name
           1850 N Central Ave #1600                                  When was the debt incurred?           08/6/2019
           Phoenix, AZ 85004
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 4.7
 8         Wliaz Support Group Plc                                   Last 4 digits of account number                                                         $2,960.00
           Nonpriority Creditor's Name
           1855 E Southern Ave                                       When was the debt incurred?           12/30/2018
           Tempe, AZ 85282
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify


 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 27 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                           Desc
                                                               Main Document    Page 52 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AMCOL                                                         Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 1280                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Oaks, PA 19456
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AMCOL Systems, Inc.                                           Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 21625
 Columbia, SC 29221
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AMCOL Systems, Inc.                                           Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 21625
 Columbia, SC 29221
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AMCOL Systems, Inc.                                           Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 21625
 Columbia, SC 29221
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 American Family Insurance                                     Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 21642 N. 9th Avenue                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 #103
 Phoenix, AZ 85027
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arizona Surgical Institute Llc                                Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1984 E Baseline Rd                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Tempe, AZ 85283
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arrowhead Consultants Inc                                     Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 83087
 Phoenix, AZ 85071
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arstrat                                                       Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 14141 Southwest Freeway Ste 300                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Sugarland, TX 77478
                                                               Last 4 digits of account number                  7283

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arstrat Collections                                           Line 4.23 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 9800 Center Parkway Ste 110                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77036
                                                               Last 4 digits of account number                  7997

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Arstrat Collections                                           Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 9800 Center Parkway Ste 1100                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Houston, TX 77036
                                                               Last 4 digits of account number                  2370

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Az Des Child Support                                          Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 28 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                  Desc
                                                               Main Document    Page 53 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 515 N 51st Ave, Ste 120
 Phoenix, AZ 85043
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner - University Medical Center                            Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1111 E McDowell Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner Hospital                                               Line 4.54 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1611 E. Thomas Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner Hospital                                               Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1611 E. Thomas Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85016
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner University Medical Center                              Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1111 E. McDowell Road                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner University Medical Center                              Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1111 E. McDowell Road                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Banner University Medical Center                              Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1111 E. McDowell Road                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Basel Channis/Banner                                          Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1111 E Mcdowell Rd                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bureau Of Medical Economics                                   Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 20247                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85036
                                                               Last 4 digits of account number                  6814

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bureau of Medical Economics                                   Line 4.41 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 326 E. Coronado Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85004
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bureau of Medical Economics                                   Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 326 E. Coronado Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85004
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bureau Of Medical Economics                                   Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 20247
 Phoenix, AZ 85036

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 29 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                  Desc
                                                               Main Document    Page 54 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bureau Of Medical Economics                                   Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 20247
 Phoenix, AZ 85036
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 30285
 Salt Lake City, UT 84130
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One                                                   Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 60599                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 City Of Industry, CA 91716-0599
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Castle Credit Co Holdings, LLC                                Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 20 N Wacker Dr, Ste 2275
 Chicago, IL 60606
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Clin Pathology                                                Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 42210                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85080
                                                               Last 4 digits of account number                  6104

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Clin-Path Associates P.C.                                     Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Clark Hill PLC                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 14850 N. Scottsdale Road, Suite 500
 Tempe, AZ 85284
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Collection Service Bur                                        Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Csb Systems/Attn:Bankruptcy                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 310
 Scottsdale, AZ 85252
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Collection Service Bur                                        Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Csb Systems/Attn:Bankruptcy                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 310
 Scottsdale, AZ 85252
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Collection Service Bur                                        Line 4.31 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Csb Systems/Attn:Bankruptcy                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 Po Box 310
 Scottsdale, AZ 85252
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Desert Valley Oral Surgery                                    Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2915 E. Baseline Road #106                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Gilbert, AZ 85234
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 30 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                  Desc
                                                               Main Document    Page 55 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                                Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dignity Health Az General Hospital                            Line 4.33 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4760 E Germann Rd                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Gilbert, AZ 85297
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 East Valley Diagnostic Imaging                                Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1125 E. Southern Avenue, Ste. 200                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85024
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Emergency Professional Services                               Line 4.16 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1300 N. 12th Street                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Choice Emergency Room                                   Line 4.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2941 Lake Vista Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Lewisville, TX 75067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Choice Emergency Room                                   Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2941 Lake Vista Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Lewisville, TX 75067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Choice Emergency Room                                   Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 2941 Lake Vista Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Lewisville, TX 75067
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 New Horizon Women's Care                                      Line 4.8 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1950 W. Frye Road                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Chandler, AZ 85224
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Neychellefernandes/Banner                                     Line 4.54 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1111 E Mcdowell Road                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85006
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Omni Financial                                                Line 4.55 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.o. Box 44215                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Las Vegas, NV 89116
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Onemain Financial Group, LLC                                  Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o CT Corporation System                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 3800 N Central Avenue Suite 460
 Phoenix, AZ 85012
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Paramount Recovery                                            Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Kagen Vergnetti                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 PO BOX 4353
 Prescott, AZ 86302
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 31 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                  Desc
                                                               Main Document    Page 56 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                                Case number (if known)

 Paramount Recovery Systems                                    Line 4.27 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 S, 7524 Bosque Boulevard                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Woodway, TX 76712
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivable Management Services                                Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 240 Emery St
 Bethlehem, PA 18015
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Receivables Management Partners,                              Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 LLC                                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 Po Box 21626
 Waco, TX 76702
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Resurgent Capital Services                                    Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 10587                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29603
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RevSolve                                                      Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 52163                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85072
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RevSolve                                                      Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 PO Box 52163                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85072
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Revsolve Inc                                                  Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1395 N Hayden Rd                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85257
                                                               Last 4 digits of account number                    9748

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Scott Longfellow                                              Line 4.65 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1855 E Southern Ave                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Tempe, AZ 85282
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Springleaf Financial Services                                 Line 4.74 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 601 N.W. Second Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Evansville, IN 47708
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Springleaf Financial Services                                 Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 601 N.W. Second Street                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Evansville, IN 47708
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Tcs Inc                                                       Line 4.26 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3200 N Hayden Rd Ste 110                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Scottsdale, AZ 85251
                                                               Last 4 digits of account number                    3121

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 32 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                  Desc
                                                               Main Document    Page 57 of 99
 Debtor 1 Miguel A. Cota
 Debtor 2 Jennifer J. Cota                                                                               Case number (if known)

 Tri State Adjustment Inc                                      Line 4.59 of (Check one):                  Part 1: Creditors with Priority Unsecured Claims
 Po Box 3219                                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 La Croose, WI 54602
                                                               Last 4 digits of account number                    214e

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Valley Anesthesiology and Pain                                Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Consultan                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims
 645 E. Missouri Avenue
 Suite 300
 Phoenix, AZ 85012
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                        432.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                        432.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                          91.54
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                  512,749.18

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  512,840.72




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 33 of 33
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy

               Case 2:19-bk-14167-PS                           Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                                  Desc
                                                               Main Document    Page 58 of 99
 Fill in this information to identify your case:

 Debtor 1                  Miguel A. Cota
                           First Name                         Middle Name              Last Name

 Debtor 2                  Jennifer J. Cota
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy

                  Case 2:19-bk-14167-PS                          Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                Desc
                                                                 Main Document    Page 59 of 99
 Fill in this information to identify your case:

 Debtor 1                     Miguel A. Cota
                              First Name                            Middle Name        Last Name

 Debtor 2                     Jennifer J. Cota
 (Spouse if, filing)          First Name                            Middle Name        Last Name


 United States Bankruptcy Court for the:                   DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                            12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                       No
                       Yes.


                         In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                         Bart Garcia Baldenegro                                                               Marriage Dates : 3/2004 - 6/2015
                         3047 E Elm St
                         Phoenix, AZ 85016
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

                         In which community state or territory did you live?           Arizona         . Fill in the name and current address of that person.
                         Marie Ronna Santos Cota                                                              Marriage Dates : 6/1999 - 2/2013
                         221 Glenhaven Ln
                         Jacksonville, NC 28546
                         Name of your spouse, former spouse, or legal equivalent
                         Number, Street, City, State & Zip Code

   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                                Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                         Check all schedules that apply:

    3.1                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line
                Number               Street
                City                                        State                       ZIP Code




    3.2                                                                                                   Schedule D, line
                Name
                                                                                                          Schedule E/F, line
                                                                                                          Schedule G, line

Official Form 106H                                                                 Schedule H: Your Codebtors                                      Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                                Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                         Desc
                                                                      Main Document    Page 60 of 99
              Miguel A. Cota
 Debtor 1 Jennifer J. Cota                                                                Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                           Column 2: The creditor to whom you owe the debt
                                                                                               Check all schedules that apply:

              Number            Street
              City                                    State                    ZIP Code




Official Form 106H                                                        Schedule H: Your Codebtors                                 Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                  Desc
                                                               Main Document    Page 61 of 99
Fill in this information to identify your case:

Debtor 1                      Miguel A. Cota

Debtor 2                      Jennifer J. Cota
(Spouse, if filing)

United States Bankruptcy Court for the:        DISTRICT OF ARIZONA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Sr. Business Analysis
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Aetna

       Occupation may include student        Employer's address
                                                                   4755 S. 44th Place
       or homemaker, if it applies.
                                                                   Phoenix, AZ 85040

                                             How long employed there?         3 Years, 8 Months

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        6,371.19      $              0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$             0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      6,371.19            $        0.00




Official Form 106I
                Case 2:19-bk-14167-PS                 Doc 1 FiledSchedule
                                                                  11/06/19I: Your Income
                                                                                  Entered 11/06/19 16:03:41                           Desc      page 1

                                                      Main Document      Page 62 of 99
Debtor 1   Miguel A. Cota
Debtor 2   Jennifer J. Cota                                                                      Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      6,371.19       $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $      1,086.89   $                     0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00   $                     0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $        382.09   $                     0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $        851.06   $                     0.00
     5e.    Insurance                                                                     5e.        $        714.70   $                     0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00   $                     0.00
     5g.    Union dues                                                                    5g.        $          0.00   $                     0.00
     5h.    Other deductions. Specify: Legal                                              5h.+       $         15.60 + $                     0.00
            Child Support                                                                            $        435.39   $                     0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          3,485.73       $                 0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          2,885.46       $                 0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                 0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                 0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $            440.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $              0.00
     8e. Social Security                                                                  8e.        $              0.00   $              0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                     0.00
     8g. Pension or retirement income                                                     8g. $                 0.00   $                     0.00
     8h. Other monthly income. Specify: VA Disability                                     8h.+ $            1,390.86 + $                     0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,390.86       $            440.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,276.32 + $          440.00 = $           4,716.32
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.    $          4,716.32
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I
           Case 2:19-bk-14167-PS                   Doc 1 FiledSchedule
                                                               11/06/19I: Your Income
                                                                               Entered 11/06/19 16:03:41                                Desc         page 2

                                                   Main Document      Page 63 of 99
Fill in this information to identify your case:

Debtor 1                 Miguel A. Cota                                                                    Check if this is:
                                                                                                               An amended filing
Debtor 2                 Jennifer J. Cota                                                                      A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF ARIZONA                                                        MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            God Son                              5                    Yes
                                                                                                                                             No
                                                                                   Son                                  13                   Yes
                                                                                                                                             No
                                                                                   Son                                  17                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,668.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                 0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                 0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                 0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                 2.92
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                 0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
           Case 2:19-bk-14167-PS                      Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                          Desc
                                                      Main Document    Page 64 of 99
Debtor 1     Miguel A. Cota
Debtor 2     Jennifer J. Cota                                                                          Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 350.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                  75.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 450.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                600.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                 60.00
10.   Personal care products and services                                                    10. $                                                   0.00
11.   Medical and dental expenses                                                            11. $                                                  35.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 200.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  268.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  579.39
      17b. Car payments for Vehicle 2                                                      17b. $                                                  559.23
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                   0.00
19.   Other payments you make to support others who do not live with you.                         $                                                436.00
      Specify: Dependents not living at your home                                            19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Gym                                                                 21. +$                                                 20.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,303.54
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,303.54
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,716.32
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,303.54

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                -587.22

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Debtors expect an increase in expenses as their son will be moving in.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
         Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                              Desc
                                                       Main Document    Page 65 of 99
 Fill in this information to identify your case:

 Debtor 1                    Miguel A. Cota
                             First Name                     Middle Name             Last Name

 Debtor 2                    Jennifer J. Cota
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Miguel A. Cota                                                        X   /s/ Jennifer J. Cota
              Miguel A. Cota                                                            Jennifer J. Cota
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       November 6, 2019                                               Date    November 6, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




                 Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                Desc
                                                               Main Document    Page 66 of 99
 Fill in this information to identify your case:

 Debtor 1                  Miguel A. Cota
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Jennifer J. Cota
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                                                  Check if this is an
                                                                                                                                             amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                 Dates Debtor 1              Debtor 2 Prior Address:                              Dates Debtor 2
                                                                lived there                                                                      lived there
        3516 E. Aris Drive                                      From-To:                        Same as Debtor 1                                    Same as Debtor 1
        Gilbert, AZ 85298                                       10/2012 - 5/2017                                                                 From-To:




3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

 From January 1 of current year until                 Wages, commissions,                       $69,862.09            Wages, commissions,                 $5,014.13
 the date you filed for bankruptcy:
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                       Desc
                                                               Main Document    Page 67 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                            Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income         Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.     (before deductions
                                                                                    exclusions)                                              and exclusions)

 For last calendar year:                              Wages, commissions,                       $73,895.19            Wages, commissions,            $9,276.37
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                   Wages, commissions,                       $88,163.74            Wages, commissions,          $24,859.65
 (January 1 to December 31, 2017 )
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income         Gross income
                                                   Describe below.                  each source                    Describe below.           (before deductions
                                                                                    (before deductions and                                   and exclusions)
                                                                                    exclusions)
 From January 1 of current year until VA Disability                                             $15,299.46
 the date you filed for bankruptcy:


                                                                                                       $0.00       Closed 401k                           $368.93

                                                   401k Loan                                      $4,963.63

                                                                                                       $0.00       Child Support                      $5,280.00

 For last calendar year:                           401k Loan                                      $5,000.00
 (January 1 to December 31, 2018 )


                                                                                                       $0.00       Child Support                      $5,220.00

                                                   VA Disability                                $17,025.24

 For the calendar year before that:                                                                    $0.00       Child Support                      $5,293.92
 (January 1 to December 31, 2017 )


                                                   VA Disability                                $16,189.24


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                   paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                  Desc
                                                               Main Document    Page 68 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                            Case number (if known)


                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                         No.       Go to line 7.
                         Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Flagship Credit Acceptance Llc                           Last 90 Days                    $1,677.69          $15,365.10         Mortgage
       P.o. Box 965                                                                                                                   Car
       Chadds Ford, PA 19317
                                                                                                                                      Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Voya                                                     Last 90 Days                    $6,007.26            $4,001.84        Mortgage
       P.o. Box 24747                                                                                                                 Car
       Jacksonville, FL 32241-4747                                                                                                    Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Aps                                                      Last 90 Days                      $950.00              $841.52        Mortgage
       Po Box 2906                                                                                                                    Car
       Phoenix, AZ 85062-2906                                                                                                         Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                               Dates of payment             Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe      Include creditor's name




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                     Desc
                                                               Main Document    Page 69 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                            Case number (if known)


 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                               Nature of the case          Court or agency                          Status of the case
       Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                         Date                        Value of the
                                                                                                                                                             property
                                                                Explain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                         Date action was                Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                    Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
            No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                         Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)

 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your         Value of property
       how the loss occurred                                                                                                  loss                              lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.


Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                      Desc
                                                               Main Document    Page 70 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                            Case number (if known)


 Part 7:       List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Stone Law Group, PLC                                          Hard Costs                                               10/4/2019                   $178.00
       3030 N. 3rd Street, Suite 200
       Phoenix, AZ 85012
       slstone@stonelawaz.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
         No
            Yes. Fill in the details.
       Name of Financial Institution and                        Last 4 digits of           Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP             account number             instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy

               Case 2:19-bk-14167-PS                           Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                    Desc
                                                               Main Document    Page 71 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                                 Case number (if known)


       Name of Financial Institution and                        Last 4 digits of              Type of account or           Date account was        Last balance
       Address (Number, Street, City, State and ZIP             account number                instrument                   closed, sold,       before closing or
       Code)                                                                                                               moved, or                    transfer
                                                                                                                           transferred
       Chase                                                    XXXX-9902                         Checking                 08/28/2019                       $0.00
       P O Box 36520                                                                              Savings
       Louisville, KY 40233-6520
                                                                                                  Money Market
                                                                                                  Brokerage
                                                                                                  Other


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents          Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:       Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                       Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:      Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you   Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy

               Case 2:19-bk-14167-PS                           Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                  Desc
                                                               Main Document    Page 72 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                                 Case number (if known)


25. Have you notified any governmental unit of any release of hazardous material?

             No
             Yes. Fill in the details.
        Name of site                                                 Governmental unit                             Environmental law, if you         Date of notice
        Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                            Nature of the case                   Status of the
        Case Number                                                  Name                                                                            case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.
             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                           Describe the nature of the business                  Employer Identification number
        Address                                                                                                      Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)              Name of accountant or bookkeeper
                                                                                                                     Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                    Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Miguel A. Cota                                                      /s/ Jennifer J. Cota
 Miguel A. Cota                                                          Jennifer J. Cota
 Signature of Debtor 1                                                   Signature of Debtor 2

 Date      November 6, 2019                                              Date       November 6, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
   Yes. Name of Person                  . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                        Desc
                                                               Main Document    Page 73 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                            Case number (if known)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                      page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                       Desc
                                                               Main Document    Page 74 of 99
 Fill in this information to identify your case:

 Debtor 1                 Miguel A. Cota
                          First Name                        Middle Name              Last Name

 Debtor 2                 Jennifer J. Cota
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF ARIZONA

 Case number
 (if known)                                                                                                              Check if this is an
                                                                                                                         amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                            12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Capital One Auto Finance                             Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2017 Nissan Altima 24,000 miles                          Reaffirmation Agreement.
    property       Market Value Obtained from                               Retain the property and [explain]:
    securing debt: KBB.com
                   Location: 53 E. Horseshoe
                   Avenue, Gilbert AZ 85296


    Creditor's         Flagship Credit Acceptance                           Surrender the property.                     No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a        Yes
    Description of 2011 Jeep Grand Cherokee                                 Reaffirmation Agreement.
    property       150,000 miles                                            Retain the property and [explain]:
    securing debt: Market Value Obtained from
                   KBB.com
                   Location: 53 E. Horseshoe
                   Avenue, Gilbert AZ 85296


    Creditor's         LoanCare LLC                                         Surrender the property.                     No


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                          page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy




                 Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                   Desc
                                                               Main Document    Page 75 of 99
 Debtor 1      Miguel A. Cota
 Debtor 2      Jennifer J. Cota                                                                       Case number (if known)


     name:                                                                   Retain the property and redeem it.                         Yes

                                                                            Retain the property and enter into a
     Description of     VA Real Estate Mortgage                             Reaffirmation Agreement.
     property                                                               Retain the property and [explain]:
     securing debt:                                                       Retain and Pay

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Miguel A. Cota                                                           X /s/ Jennifer J. Cota
       Miguel A. Cota                                                                   Jennifer J. Cota
       Signature of Debtor 1                                                            Signature of Debtor 2

       Date        November 6, 2019                                                 Date     November 6, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                 Desc
                                                               Main Document    Page 76 of 99
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Miguel A. Cota
 Debtor 2              Jennifer J. Cota                                                                    1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            District of Arizona
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                               $                         6,371.19        $           835.69
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                             $                               0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                           $                               0.00      $           440.00
  5. Net income from operating a business, profession, or farm
                                                                       Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from a business, profession, or farm $              0.00 Copy here -> $                      0.00      $              0.00
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                            $    0.00
        Ordinary and necessary operating expenses                         -$   0.00
        Net monthly income from rental or other real property             $    0.00 Copy here -> $                      0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy

                 Case 2:19-bk-14167-PS                         Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                         Desc
                                                               Main Document    Page 77 of 99
 Debtor 1     Miguel A. Cota
 Debtor 2     Jennifer J. Cota                                                                         Case number (if known)



                                                                                                   Column A                      Column B
                                                                                                   Debtor 1                      Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $                0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                       0.00       $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If necessary, list other
      sources on a separate page and put the total below.
               .                                                                              $                       0.00       $           0.00
                                                                                                   $                  0.00       $           0.00
                  Total amounts from separate pages, if any.                                  +    $                  0.00       $           0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       6,371.19          +   $       1,275.69     =   $      7,646.88

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>             $          7,646.88

              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $          91,762.56

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                  AZ

       Fill in the number of people in your household.                       5
       Fill in the median family income for your state and size of household.                                                          13.   $         94,403.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Miguel A. Cota                                                    X /s/ Jennifer J. Cota
                Miguel A. Cota                                                          Jennifer J. Cota
                Signature of Debtor 1                                                   Signature of Debtor 2

Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                                         Desc
                                                               Main Document    Page 78 of 99
 Debtor 1    Miguel A. Cota
 Debtor 2    Jennifer J. Cota                                                                     Case number (if known)

        Date November 6, 2019                                                     Date November 6, 2019
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41              Desc
                                                               Main Document    Page 79 of 99
 Debtor 1    Miguel A. Cota
 Debtor 2    Jennifer J. Cota                                                                     Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 05/01/2019 to 10/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: AETNA
Income by Month:
 6 Months Ago:                                    05/2019                 $8,820.46
 5 Months Ago:                                    06/2019                 $5,881.33
 4 Months Ago:                                    07/2019                 $5,881.34
 3 Months Ago:                                    08/2019                 $5,881.34
 2 Months Ago:                                    09/2019                 $5,881.34
 Last Month:                                      10/2019                 $5,881.34
                                 Average per month:                       $6,371.19




Non-CMI - VA Income
Source of Income: VA Disability
Income by Month:
 6 Months Ago:                                    05/2019                 $1,390.86
 5 Months Ago:                                    06/2019                 $1,390.86
 4 Months Ago:                                    07/2019                 $1,390.86
 3 Months Ago:                                    08/2019                 $1,390.86
 2 Months Ago:                                    09/2019                 $1,390.86
 Last Month:                                      10/2019                 $1,390.86
                                 Average per month:                       $1,390.86




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                        page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41              Desc
                                                               Main Document    Page 80 of 99
 Debtor 1    Miguel A. Cota
 Debtor 2    Jennifer J. Cota                                                                     Case number (if known)


                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 05/01/2019 to 10/31/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: American Care Focus INC
Income by Month:
 6 Months Ago:                                    05/2019                 $1,494.13
 5 Months Ago:                                    06/2019                   $880.00
 4 Months Ago:                                    07/2019                 $2,640.00
 3 Months Ago:                                    08/2019                     $0.00
 2 Months Ago:                                    09/2019                     $0.00
 Last Month:                                      10/2019                     $0.00
                                 Average per month:                         $835.69




Line 4 - Child support income (including foster care and disability)
Source of Income: Child Support
Income by Month:
 6 Months Ago:                                    05/2019                   $440.00
 5 Months Ago:                                    06/2019                   $440.00
 4 Months Ago:                                    07/2019                   $440.00
 3 Months Ago:                                    08/2019                   $440.00
 2 Months Ago:                                    09/2019                   $440.00
 Last Month:                                      10/2019                   $440.00
                                 Average per month:                         $440.00




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                        page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41              Desc
                                                               Main Document    Page 81 of 99
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                   Desc
                                                               Main Document    Page 82 of 99
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                         Desc
                                                               Main Document    Page 83 of 99
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200       filing fee                                                  years or 5 years, depending on your income and other
 +                  $75       administrative fee                                          factors.
                   $275       total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235       filing fee                                                         debts for fraud or defalcation while acting in a
 +                  $75       administrative fee                                                 fiduciary capacity,
                   $310       total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                       Desc
                                                               Main Document    Page 84 of 99
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                      Desc
                                                               Main Document    Page 85 of 99
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                            District of Arizona
             Miguel A. Cota
 In re       Jennifer J. Cota                                                                                   Case No.
                                                                                     Debtor(s)                  Chapter     7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                    $                   1,078.00
             Prior to the filing of this statement I have received                                          $                    178.00
             Balance Due                                                                                    $                    900.00

2.     $    80.00       of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):           Hyatt to pay remainder of legal fees

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 motions pursuant to 11 USC 522(f)(2)(A) for avoidance of liens on household goods.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation in any adversary proceeding; representation of the debtors in any dischargeability actions,
               judicial lien avoidances, relief from stay actions or any other adversary proceeding; representation in any
               objection to claim of exemptions by trustee or creditor.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     November 6, 2019                                                               /s/ Shawn L. Stone
     Date                                                                           Shawn L. Stone 23558
                                                                                    Signature of Attorney
                                                                                    Stone Law Group, PLC
                                                                                    3030 N. 3rd Street, Suite 200
                                                                                    Phoenix, AZ 85012
                                                                                    (602) 264-0500 Fax: (602) 264-0501
                                                                                    slstone@stonelawaz.com
                                                                                    Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy

              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41                              Desc
                                                               Main Document    Page 86 of 99
                                                               United States Bankruptcy Court
                                                                       District of Arizona
            Miguel A. Cota
 In re      Jennifer J. Cota                                                                              Case No.
                                                                                Debtor(s)                 Chapter    7

                                                                                                       Check if this is an
                                                                                                    Amended/Supplemental Mailing List
                                                                                                    (Include only newly added or
                                                                                                    changed creditors.)


                                                           MAILING LIST DECLARATION


            We, Miguel A. Cota and Jennifer J. Cota , do hereby certify, under penalty of perjury, that the Master Mailing List,

consisting of        12     page(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date: November 6, 2019                                              /s/ Miguel A. Cota
                                                                     Miguel A. Cota
                                                                     Signature of Debtor

 Date: November 6, 2019                                              /s/ Jennifer J. Cota
                                                                     Jennifer J. Cota
                                                                     Signature of Debtor

 Date: November 6, 2019                                              /s/ Shawn L. Stone
                                                                     Signature of Attorney
                                                                     Shawn L. Stone 23558
                                                                     Stone Law Group, PLC
                                                                     3030 N. 3rd Street, Suite 200
                                                                     Phoenix, AZ 85012
                                                                     (602) 264-0500 Fax: (602) 264-0501




MML_Requirements_8-2018                                                                                                                MML-3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy




              Case 2:19-bk-14167-PS                            Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41               Desc
                                                               Main Document    Page 87 of 99
Cota, Miguel and Jennifer -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




INTERNAL REVENUE SERVICE
PO BOX 21125
PHILADELPHIA PA 19114-0325


ARIZONA DEPARTMENT OF REVENUE
1600 W. MONROE :: ATTN BANKRUPTCY
7TH FLOOR, SPECIAL OPERATIONS
PHOENIX AZ 85007


ACACIA ANESTHESIA PLLC
1500 S DOBSON RD
STE 203
MESA AZ 85202


ALAN CHANG
120 S VAL VISTA DR
GILBERT AZ 85296


ALBERT CHEN
1920 NORTH HIGLEY ROAD, SUITE 306
GILBERT AZ 85234


AMCOL
PO BOX 1280
OAKS PA 19456


AMCOL SYSTEMS, INC.
PO BOX 21625
COLUMBIA SC 29221


AMCOL SYSTEMS, INC.
ATTN: BANKRUPTCY
PO BOX 21625
COLUMBIA SC 29221


AMERICAN FAMILY INSURANCE
21642 N. 9TH AVENUE
#103
PHOENIX AZ 85027


ANDREW MILLER (BANNER)
1441 N 12TH ST FL 3
PHOENIX AZ 85006




        Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                                Main Document    Page 88 of 99
Cota, Miguel and Jennifer -



ANDREW VILLA/NEW HORIZON WOMEN'S CARE
1950 W. FRYE RD
CHANDLER AZ 85224


ARIZONA SURGICAL INSTITUTE LLC
1984 E BASELINE RD
TEMPE AZ 85283


ARIZONA SURGICAL SPECIALISTS CENTER
1984 E BASELINE RD
TEMPE AZ 85283


ARROWHEAD CONSULTANTS INC
PO BOX 83087
PHOENIX AZ 85071


ARROWHEAD CONSULTANTS INC
ATTN: BANKRUPTCY
PO BOX 83087
PHOENIX AZ 85071


ARSTRAT
14141 SOUTHWEST FREEWAY STE 300
SUGARLAND TX 77478


ARSTRAT COLLECTIONS
9800 CENTER PARKWAY STE 110
HOUSTON TX 77036


ARSTRAT COLLECTIONS
9800 CENTER PARKWAY STE 1100
HOUSTON TX 77036


AZ DES CHILD SUPPORT
PO BOX 40458
PHOENIX AZ 85012


AZ DES CHILD SUPPORT
ATTN: BANKRUPTCY
515 N 51ST AVE, STE 120
PHOENIX AZ 85043


BANNER - UNIVERSITY MEDICAL CENTER
1111 E MCDOWELL ROAD
PHOENIX AZ 85006

       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 89 of 99
Cota, Miguel and Jennifer -



BANNER DESERT MEDICAL CENTER
1400 S DOBSON RD
MESA AZ 85202


BANNER GATEWAY MEDICAL CENTER
1900 N HIGLEY RD
GILBERT AZ 85234


BANNER HOSPITAL
1611 E. THOMAS ROAD
PHOENIX AZ 85016


BANNER UNIVERSITY MEDICAL CENTER
1111 E MCDOWELL RD
PHOENIX AZ 85006


BANNER UNIVERSITY MEDICAL CENTER
1111 E. MCDOWELL ROAD
PHOENIX AZ 85006


BART GARCIA BALDENEGRO
3047 E ELM ST
PHOENIX AZ 85016


BASEL CHANNIS/BANNER
1111 E MCDOWELL RD
PHOENIX AZ 85006


BEAUFORT MEMORIAL HOSPITAL
955 RIBAUT RD
BEAUFORT SC 29902


BUREAU OF MEDICAL ECONOMICS
326 E CORONADO RD
PHOENIX AZ 85004


BUREAU OF MEDICAL ECONOMICS
PO BOX 20247
PHOENIX AZ 85036


BUREAU OF MEDICAL ECONOMICS
326 E. CORONADO ROAD
PHOENIX AZ 85004



       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 90 of 99
Cota, Miguel and Jennifer -



BUREAU OF MEDICAL ECONOMICS
ATTN: BANKRUPTCY
PO BOX 20247
PHOENIX AZ 85036


CAPITAL ONE
PO BOX 30281
SALT LAKE CITY UT 84130


CAPITAL ONE
PO BOX 60511
CITY OF INDUSTRY CA 91716-0511


CAPITAL ONE
ATTN: BANKRUPTCY
PO BOX 30285
SALT LAKE CITY UT 84130


CAPITAL ONE
PO BOX 60599
CITY OF INDUSTRY CA 91716-0599


CAPITAL ONE AUTO FINANCE
CREDIT BUREAU DISPUTE
PLANO TX 75025


CAPITAL ONE AUTO FINANCE
ATTN: BANKRUPTCY
PO BOX 30285
SALT LAKE CITY UT 84130


CASH 1
725 E. COVEY LANE
SUITE 170
PHOENIX AZ 85024


CASHTIME
1133 W. BROADWAY RD
MESA AZ 85210


CASTLE CREDIT CO HOLDINGS, LLC
8420 W BRYN MAWR
CHICAGO IL 60631




       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 91 of 99
Cota, Miguel and Jennifer -



CASTLE CREDIT CO HOLDINGS, LLC
ATTN: BANKRUPTCY
20 N WACKER DR, STE 2275
CHICAGO IL 60606


CATHERINE HO
1855 E SOUTHERN AVE
TEMPE AZ 85282


CHANDLER REGIONAL
1955 W FRYE RD
CHANDLER AZ 85224


CHANDLER REGIONAL HOSPITAL
1955 W FRYE RD
CHANDLER AZ 85224


CHANDLER REGIONAL MEDICAL CENTER
1955 W FRYE RD
CHANDLER AZ 85224


CHECKMATE
PO BOX 35220
PHOENIX AZ 85069


CHRISTOPHER BROOKS
3200 N HAYDEN RD STE 110
SCOTTSDALE AZ 85251


CLIN PATHOLOGY
PO BOX 42210
PHOENIX AZ 85080


CLIN PATHOLOGY PHILIP ZOLLARS
PO BOX 42210
PHOENIX AZ 85080


CLIN-PATH ASSOCIATES P.C.
C/O CLARK HILL PLC
14850 N. SCOTTSDALE ROAD, SUITE 500
TEMPE AZ 85284


COASTAL CAROLINA ORTHODONTICS
17 OFFICE PARK DR
JACKSONVILLE NC 28546

       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 92 of 99
Cota, Miguel and Jennifer -



COLLECTION SERVICE BUR
1395 N HAYDEN RD
SCOTTSDALE AZ 85257


COLLECTION SERVICE BUR
CSB SYSTEMS/ATTN:BANKRUPTCY
PO BOX 310
SCOTTSDALE AZ 85252


DAVID PODKAMENI
1920 N HIGLEY RD #308
GILBERT AZ 85234


DESERT VALLEY ORAL SURGERY
2915 E. BASELINE ROAD #106
GILBERT AZ 85234


DIGNITY HEALTH AZ GENERAL HOSPITAL
4760 E GERMANN RD
GILBERT AZ 85297


DIGNITY HEALTH GENERAL HOSPITAL
1910 S GILBERT RD
MESA AZ 85204


DONOVAN HANSEN
2915 E BASELINE RD
GILBERT AZ 85234


EAST VALLEY DIAGNOSTIC IMAGING
1125 E. SOUTHERN AVENUE, STE. 200
PHOENIX AZ 85024


EAST VALLEY SURGERY CENTER LLC
1855 E SOUTHERN AVE
TEMPE AZ 85282


EDWARD HOLLAND
1400 N GILBERT RD
MESA AZ 85234


ELIZABETH BOCHTLER
3610 N 44TH ST #210
PHOENIX AZ 85018


       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 93 of 99
Cota, Miguel and Jennifer -



EMERGENCY PROFESSIONAL SERVICES
1300 N. 12TH STREET
PHOENIX AZ 85006


ENDOCRINOLOGY ASSOCIATES
3622 3RD AVE
PHOENIX AZ 85013


ERNEST KINCHEN
1855 E SOUTHERN AVE
TEMPE AZ 85282


EVDI/BANNER
665 N GILBERT RD STE 154,
GILBERT AZ 85234


FIRST CHOICE EMERGENCY ROOM
2941 LAKE VISTA DRIVE
LEWISVILLE TX 75067


FLAGSHIP CREDIT ACCEPTANCE
PO BOX 3807
COPPELL TX 75019


FLAGSHIP CREDIT ACCEPTANCE
PO BOX 965
CHADDS FORD PA 19317


FLAGSHIP CREDIT ACCEPTANCE LLC
P.O. BOX 965
CHADDS FORD PA 19317


GEOFFREY M SCHULTZ (BANNER)
1300 N 12TH ST STE 605
PHOENIX AZ 85006


HONOR HEALTH MEDICAL CENTER
PO BOX 845633
LOS ANGELES CA 90064


HONOR HEALTH SHEA MEDICAL CENTER
PO BOX 845633
LOS ANGELES CA 90084



       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 94 of 99
Cota, Miguel and Jennifer -



JEFFREY TSAI
1855 E SOUTHERN AVE
TEMPE AZ 85282


JOHN DEBARROS
1855 E SOUTHERN AVE
TEMPE AZ 85282


JONATHAN GREENFELD
1432 S DOBSON RD
STE 301
MESA AZ 85202


JOSEPH WERTHER
1220 S HIGLEY RD SUITE 101
MESA AZ 85206


KAE YI
475 S DOBSON RD
CHANDLER AZ 85224


KEVIN OLIN
1855 E SOUTHERN AVE
TEMPE AZ 85282


LABCORP
PO BOX 2240
BURLINGTON NC 27216


LOANCARE LLC
3637 SENTARA WAY
VIRGINIA BEACH VA 23452


LOANCARE LLC
ATTN: CONSUMER SOLUTIONS DEPT
PO BOX 8068
VIRGINIA BEACH VA 23450


MARIE RONNA SANTOS COTA
221 GLENHAVEN LN
JACKSONVILLE NC 28546


MARQUIS DIAGNOSTIC IMAGING
PO BOX 934692
ATLANTA GA 31193

       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 95 of 99
Cota, Miguel and Jennifer -



MICHAEL ORRIS
1855 E SOUTHERN AVE
TEMPE AZ 85282


NEW HORIZON WOMEN'S CARE
1950 W. FRYE ROAD
CHANDLER AZ 85224


NEYCHELLEFERNANDES (BANNER)
1111 E MCDOWELL ROAD
PHOENIX AZ 85006


NEYCHELLEFERNANDES/BANNER
1111 E MCDOWELL ROAD
PHOENIX AZ 85006


OMNI FINANCIAL
P.O. BOX 44215
LAS VEGAS NV 89116


OMNI FINANCIAL/OMNIMILITARYLOANS.COM
P.O. BOX 53628
FAYETTEVILLE NC 28305


ONEMAIN FINANCIAL GROUP, LLC
C/O CT CORPORATION SYSTEM
3800 N CENTRAL AVENUE SUITE 460
PHOENIX AZ 85012


PARAMOUNT RECOVERY
C/O KAGEN VERGNETTI
PO BOX 4353
PRESCOTT AZ 86302


PARAMOUNT RECOVERY SYSTEMS
S, 7524 BOSQUE BOULEVARD
WOODWAY TX 76712


PATHOLOGY SPECIALIST OF AZ/LY MA
PO BOX 42210
PHOENIX AZ 85080




       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 96 of 99
Cota, Miguel and Jennifer -



PAYAL PATEL
8840 E CHAPARRAL RD
STE 210
SCOTTSDALE AZ 85250


PHX MEDICAL SUPPLY
1855 E SOUTHERN AVE
TEMPE AZ 85282


PREFERRED HOMECARE
PO BOX 740751
LOS ANGELES CA 90074


PROGRESSIVE MEDICAL ASSOCIATES PLLC
1400 S DOBSON RD
MESA AZ 85202


RECEIVABLE MANAGEMENT SERVICES
240 EMERY STREET
BETHLEHEM PA 18015


RECEIVABLE MANAGEMENT SERVICES
ATTN: BANKRUPTCY
240 EMERY ST
BETHLEHEM PA 18015


RECEIVABLES MANAGEMENT PARTNERS, LLC
7524 BOSQUE BLVD
WACO TX 76712


RECEIVABLES MANAGEMENT PARTNERS, LLC
ATTN: BANKRUPTCY
PO BOX 21626
WACO TX 76702


RESURGENT CAPITAL SERVICES
C/O CORPORATION SERVICE COMPANY
8825 N 23RD AVENUE, SUITE 100
PHOENIX AZ 85021


RESURGENT CAPITAL SERVICES
PO BOX 10587
GREENVILLE SC 29603




       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 97 of 99
Cota, Miguel and Jennifer -



REVSOLVE
PO BOX 52163
PHOENIX AZ 85072


REVSOLVE INC
1395 N HAYDEN RD
SCOTTSDALE AZ 85257


SANDRA INDERMUHLE
PO BOX 96328
OKLAHOMA CITY OK 73143


SCOTT LONGFELLOW
350 W THOMAS RD
PHOENIX AZ 85013


SCOTT LONGFELLOW
1855 E SOUTHERN AVE
TEMPE AZ 85282


SHARON ONDREYCO
PO BOX 910221
DALLAS TX 75391


SHEILA WONG/DMG
840 E MCKELLIPS RD
MESA AZ 85203


SHIVANA NAIDOO/DMG
840 E. MCKELLIPS RD
STE 110
MESA AZ 85203


SIMONMED IMAGING
PO BOX 204165
DALLAS TX 75320


SONORA QUEST DIAGNOSTICS
1275 W. WASHINGTON STREET #109
TEMPE AZ 85281


SONORA QUEST LAB
PO BOX 52880
PHOENIX AZ 85072


       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 98 of 99
Cota, Miguel and Jennifer -



SPRINGLEAF FINANCIAL SERVICES
601 N.W. SECOND STREET
EVANSVILLE IN 47708


SPRINGLEAF FINANCIAL/ONEMAIN
601 N.W. SECOND STREET
EVANSVILLE IN 47708


STACI BRYSON/CLIN-PATH ASSOCIATES
1255 W WASHINGTON ST
TEMPE AZ 85281


TCS INC
3200 N HAYDEN RD STE 110
SCOTTSDALE AZ 85251


THOMAS BUDDENSICK
1855 E SOUTHERN AVE
TEMPE AZ 85282


TRI STATE ADJUSTMENT INC
PO BOX 3219
LA CROOSE WI 54602


VALLEY ANESTHESIOLOGY AND PAIN CONSULTAN
645 E. MISSOURI AVENUE
SUITE 300
PHOENIX AZ 85012


VALLEY ANESTHESIOLOGY CONSULTANTS
1850 N CENTRAL AVE #1600
PHOENIX AZ 85004


VOYA
P.O. BOX 24747
JACKSONVILLE FL 32241-4747


WLIAZ SUPPORT GROUP PLC
1855 E SOUTHERN AVE
TEMPE AZ 85282




       Case 2:19-bk-14167-PS   Doc 1 Filed 11/06/19 Entered 11/06/19 16:03:41   Desc
                               Main Document    Page 99 of 99
